Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 4-8 of prior U.S. Patent No. 11,094,504. This is a statutory double patenting rejection.
	The limitation “an outer side of the central section has a curved surface” in claims 1 and 9 of current Application 17/378,327 is considered to be inherent in the limitation “an outer side of the central section has a curved profile” of claim 1 of the U.S. Patent No. 11,094,504. Since, the curved surface is the same result as the curved profile of an outer side of a device. 
The limitations “a first flattened surface” and “a second flattened surface” in claim 4 of U.S. Patent No. 11,094,504 are respectively considered to be inherent the “a first plane” and “a second plane” of claim 10 of current Application 17/378,327.  Since, the flattened surface is formed in a plane.
Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-7 of U.S. Patent No. 11,094,504 in view of U.S. Patent No. 6,208,095.
It would have been obvious to one skilled in the art to use the hollow coil in the U.S. Patent No. 11,094,504. Since, the hollow coil is well known in the art as disclosed in the DiVergilio et al. (6,208,095) helical resonator coil for ion implanter linear accelerator (see figs. 10 and 10A).
	The limitation “an internal cavity” in claim 14 of current Application 17/378,327 is considered to be inherent in the limitation “at least one coil disposed within the housing” in claim 1 of U.S. Patent No. 11,094,504 for locating the coil in the housing.
The limitations “a first flattened surface” and “a second flattened surface” in claim 4 of U.S. Patent No. 11,094,504 are respectively considered to be inherent the “a first plane” and “a second plane” of claim 15 of current Application 17/378,327.  Since, the flattened surface is formed in a plane.
The limitation “the flattened surface faces the central axis” in claim 18 of current Application 17/378,327 is considered to be inherent in the limitation “an inner side of the central section has a flattened surface” of claim 1 of the U.S. Patent No. 11,094,504.  Since, the central axis is centered of the central section.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Dorsey (4,700,158) and Niiranen (5,351,023) disclose helical resonator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881